Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of IDO Security Inc. (the “Company”) on Form 10-K for the year ended December 31, 2012 (the “Report”) filed with the Securities and Exchange Commission,I, Michael Goldberg, President and Acting Chief Executive Officer (Principal Executive Officer and Principal Financial and Accounting Officer) of the Company, herebycertify,pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 , that to the best of myknowledge, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the Report. APRIL 16, 2013 /s/ MICHAEL GOLDBERG MICHAEL GOLDBERG ACTING CHIEF EXECUTIVE OFFICER (PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL AND ACCOUNTING OFFICER) A SIGNED ORIGINAL OF THIS WRITTEN STATEMENT REQUIRED BY SECTION AND WILL BE RETAINED BY IDO SECURITY INC. AND FURNISHED TO THE SECURITIES AND EXCHANGE COMMISSION OR ITS STAFF UPON REQUEST.
